tcmemo_2005_87 united_states tax_court cynthia a bell petitioner v commissioner of internal revenue respondent docket no filed date cynthia a bell pro_se gerard mackey for respondent memorandum opinion whalen judge this is an action for review of the commissioner’s failure to abate interest under sec_6404 all section references are to the internal_revenue_code as amended the commissioner mailed to petitioner a notice of final_determination not to abate interest under sec_6404 relating to interest that accrued with respect to petitioner’s taxable years and petitioner filed an imperfect petition and an amended petition for review of the commissioner’s failure to abate interest the case is presently before the court to decide respondent’s motion for summary_judgment petitioner resided in new york new york at the time her petition was filed background as we read her amended petition petitioner complains that from date in the case of her return and from date in the case of her return she was never notified by the irs of any discrepancies with respect to her returns the amended petition states no correspondence nor any other effort was made to contact me about this matter and i had firmly believed that all had been settled and resolved in reference to my irs accounts she complains that in date she was devastated to learn that my brokerage account had incurred back-up_withholding and that a new york city school tax_credit of dollar_figure had been withheld due to unpaid interest petitioner asserts that the failure to contact her during this period of less than months caused an unreasonable delay in her payment of the balances owed for taxable years and according to petitioner this delay was attributable to employees of the internal_revenue_service irs being erroneous or dilatory in performing a ministerial or managerial act petitioner asserts that pursuant to sec_6404 she is entitled to the amount she paid as interest dollar_figure the record does not reveal how this amount was computed the amended petition refers to the printed status history of my irs account for the years in question attached to the amended petition are two computer printouts marked 1998-status history and 1999-status history these documents are reproduced below status history imfols - - 30199812p01 status history nm ctrl bell up-cyc status status copys flc code date cycle form-score ao status status extension select ind amount date code dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure status history imfols - - 3019912p01 status history nm ctrl bell up-cyc status status copys flc code date cycle form-score ao status status extension select ind amount date code dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure it appears that petitioner relies on those documents to establish the starting dates of the periods that she was never notified by the irs date in the case of tax_year and date in the case of tax_year the affidavit of respondent’s trial attorney filed in support of respondent’s motion for summary_judgment includes as exhibits certified transcripts of petitioner’s and taxable years those transcripts show the assessments abatements credits and refunds relating to each of petitioner’s taxable years and the transcript for each year is summarized below original due_date of return due_date of return after extension return filed days late payment big_number days late assessment tax shown on return late filing penalty addition under sec_6654 failure_to_pay_tax penalty addition under sec_6654 interest reverse addition under sec reverse addition under sec_6654 a abate related interest subsequent payment subsequent payment assess additional interest balance stat_notice of balance due stat_notice of intent to levy stat_notice of balance due transcript amounts dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number dollar_figure big_number dollar_figure dollar_figure original due_date of return due_date of return after extension return filed days late withholding payment days late assessment tax shown on return late filing penalty addition under sec_6654 failure_to_pay_tax penalty addition under sec_6654 estimated_tax penalty addition under sec_6654 interest reverse addition under reverse addition under sec_6654 sec_6654 abated related interest apply overpayment_of_tax from tax_year subsequent payment assess additional interest balance stat_notice of balance due stat_notice of balance due stat_notice of intent to levy transcript amounts dollar_figure big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure as shown above petitioner filed her return on date approximately months after it was due the return reported tax in the amount of dollar_figure on date more than months after payment of the tax was due petitioner paid dollar_figure or dollar_figure more than the tax_shown_on_the_return the record does not explain the nature of this additional_amount the tax reported on petitioner’s return for was due and unpaid from date until date by date when respondent assessed the tax reported on petitioner’s delinquent return interest of dollar_figure had accrued on the tax reported on the return ie dollar_figure total interest assessed less dollar_figure interest related to the addition_to_tax under sec_6654 that was later reversed petitioner paid dollar_figure of that amount ie dollar_figure total_payment less dollar_figure tax_shown_on_the_return on date when she filed her delinquent_return and dollar_figure was offset by a credit on date the balance dollar_figure continued to accrue interest from date to date when petitioner paid dollar_figure the balance of dollar_figure plus additional assessed interest of dollar_figure in passing we note that the transcript of petitioner’s account for shows that additions to tax under sec_6654 in the amount of dollar_figure and under sec_6654 in the amount of dollar_figure were assessed on date and were reversed on date and date respectively along with the interest related thereto in the amount of dollar_figure and that a credit of dollar_figure was applied to petitioner’s account on date the certified transcript for tax_year also shows that on date and on date statutory notices of balance due were issued to petitioner the balance of petitioner’s account on date was dollar_figure ie - dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure the balance of petitioner’s account on date was dollar_figure ie - dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure - dollar_figure - dollar_figure - dollar_figure in the case of petitioner’s return as shown above petitioner filed her return on date approximately months after the due_date the return showed tax of dollar_figure and claimed a credit for withholding of dollar_figure for a balance due of dollar_figure petitioner paid dollar_figure with the return petitioner made this payment more than months after the payment of her tax was due ie date the amount of this payment dollar_figure is dollar_figure more than the balance shown on the return the record does not explain the nature of this additional payment the tax reported on petitioner’s return for was due and unpaid from date until date by date when respondent assessed the tax reported on petitioner’s delinquent_return for interest of dollar_figure had accrued on the tax ie dollar_figure total interest assessed less dollar_figure interest related to the addition_to_tax under sec_6654 that was later reversed that amount was partially satisfied by an overpayment_of_tax from petitioner’s tax_return in the amount of dollar_figure the balance dollar_figure continued to accrue interest until date when petitioner paid dollar_figure the balance of dollar_figure plus additional assessed interest of dollar_figure in passing we note that the transcript of petitioner’s account for shows that additions to tax under sec_6654 in the amount of dollar_figure and under sec_6654 in the amount of dollar_figure were assessed on date and were reversed on date and date respectively along with the interest related thereto in the amount of dollar_figure as in the case of petitioner’s return the certified transcript for tax_year also shows that statutory notices of balance due were issued to petitioner one notice was issued on date when the balance of petitioner’s account was dollar_figure ie - dollar_figure - dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure another notice was issued to petitioner on date when the balance of petitioner’s account was dollar_figure ie - dollar_figure - dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure - dollar_figure - dollar_figure - dollar_figure the total interest that petitioner paid for and is dollar_figure computed as follows assess interest for dollar_figure abate interest related to additions -dollar_figure to tax for assess additional interest for dollar_figure assess interest for dollar_figure abate interest related to additions to tax for assess additional interest for -dollar_figure dollar_figure dollar_figure discussion the purpose of summary_judgment is to expedite litigation and to avoid unnecessary and expensive trials see eg 121_tc_8 fla peach corp v commissioner 90_tc_678 generally we grant summary_judgment if the pleadings answers to interrogatories depositions admissions and any other acceptable materials show that there is no genuine issue of any material fact and a decision may be rendered as a matter of law rule b tax_court rules_of_practice and procedure see 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 the moving party respondent in this case bears the burden of proving that there is no genuine issue of material fact 85_tc_812 79_tc_340 factual inferences will be made in a manner most favorable to the party opposing summary_judgment for the reasons set forth below we conclude that there are no genuine issues of any material fact and that respondent is entitled to prevail as a matter of law accordingly we shall grant respondent’s motion under sec_6404 the commissioner may abate part or all of an assessment of interest on any deficiency or payment of income gift estate and certain excise_tax to the extent that any error or delay in payment is attributable to erroneous or dilatory performance of a ministerial or managerial act by an officer_or_employee of the commissioner if a the commissioner contacted the taxpayer in writing about the deficiency or payment and b the taxpayer did not contribute significantly to the error or delay congress intended for the commissioner to abate interest under sec_6404 where failure to abate interest would be widely perceived as grossly unfair and did not intend abatement to be used routinely to avoid payment of interest h rept pincite 1986_3_cb_1 s rept pincite 1986_3_cb_1 in this case as discussed above petitioner seeks the abatement of interest that was assessed with respect to petitioner’s and taxes petitioner’s amended petition asks for the abatement of interest in the amount of dollar_figure petitioner’s response to respondent’s motion for summary_judgment states that petitioner is now requesting that dollar_figure be fully abated according to petitioner’s response petitioner was not previously aware of the entire amount of interest that had been paid over the years in effect petitioner is asking for abatement of all of the interest that accrued with respect to the delay of approximately months in the payment of her tax_liability and all of the interest that accrued with respect to the delay of approximately months in the payment of her tax_liability petitioner claims to be entitled to such relief under sec_6404 because of the failure of employees of the irs to contact her during a period of less than months from date until date when she learned that backup withholding had been imposed on her brokerage account and a school tax_credit of dollar_figure had been withheld petitioner alleges that during this period she was not notified by the irs of any discrepancies for my return and she received no manner of formal contact from the irs with respect to her return respondent’s motion for summary_judgment argues that a significant aspect of the delay in payment and the resulting accrual of interest is directly attributable to petitioner who did not have sufficient withholding or estimated payments for her and taxes to be paid in full on their respective due dates we agree with respondent in deciding respondent’s motion we have accepted as true all of the allegations made in petitioner’s amended petition and in her response to respondent’s motion for summary_judgment and we have drawn all factual inferences in petitioner’s favor we find that petitioner has neither alleged nor shown any justification for the application of sec_6404 the undisputed facts are that petitioner filed delinquent returns for and and she paid the taxes reported on those returns more than months past the payment due_date in the case of the return and more than months past the payment due_date in the case of the return respondent assessed the tax shown on each delinquent_return together with appropriate interest and notified petitioner of her outstanding liability petitioner did not pay her outstanding liabilities for and until approximately two years after she filed her delinquent returns furthermore it is undisputed that respondent sent to petitioner statutory notices of balance due and a notice_of_intent_to_levy with respect to each of the years in issue the certified transcript of petitioner’s account for shows that respondent issued statutory notices of balance due on july and date when the balance of petitioner’s account was dollar_figure and dollar_figure respectively these balances are shown on the status history of petitioner’s account which is attached to petitioner’s amended petition the certified transcript of petitioner’s account for shows that respondent issued statutory notices of balance due on june and date when the balance of petitioner’s account was dollar_figure and dollar_figure respectively these balances are shown on the status history of petitioner’s account which is attached to petitioner’s amended petition there is no basis on which to find that any unreasonable error or delay in petitioner’s payment of interest for and is attributable to an officer_or_employee of the irs’s being erroneous or dilatory in performing a ministerial or managerial act see sec_6404 petitioner’s allegation that respondent failed to notify her or communicate during the 10-month period date through date fails to explain how that contributed to the delay in petitioner’s payment we can see no basis for petitioner’s assertion that respondent was erroneous or dilatory in performing a ministerial or managerial act this is especially true in light of the notices of balance due that respondent issued for both years shortly before the 10-month period about which petitioner complains petitioner contends that respondent committed an overt abuse_of_discretion by seizing dividends and placing back-up_withholding on petitioner’s brokerage account it is unclear to the court how respondent’s efforts to collect petitioner’s taxes contributed to the delay in petitioner’s payment indeed it appears that the opposite is true petitioner was prompted to pay her outstanding balance for each year when she learned that her brokerage account was subject_to backup withholding and a school tax_credit of dollar_figure had been withheld moreover we find that the delay in payment of petitioner’s taxes and interest for and is attributable entirely to petitioner certainly petitioner bears full responsibility for filing her returns for those years and paying the taxes shown thereon on or about date well past the filing and payment deadlines petitioner also bears full responsibility for waiting until date to pay the outstanding liabilities owed for both years we are not persuaded to hold otherwise based upon her vague assertion that she thought that all had been resolved to do so would be to hold that petitioner should be relieved of interest because of her confusion or lack of full understanding of the balances due with respect to her taxes for and accordingly we find no basis on which to abate any interest assessed with respect to petitioner’s and taxes on the basis of the above an order and decision will be entered for respondent
